Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 1 of 33 PageID #: 3906




                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN DISTRICT
                           OF TEXAS TEXARKANA DIVISION

   MAXELL, LTD.,                                   §
                                                   §
                    Plaintiff,                     §
                                                   §      Civil Action No. 5:19-cv-00036-RWS
            v.                                     §
                                                   §      JURY TRIAL DEMANDED
   APPLE INC.,                                     §
                                                   §
                   Defendant.
                                                   §


                    AGREED SUPPLEMENTAL PROTECTIVE ORDER

         This Agreed Supplemental Protective Order is in supplementation to the Plaintiff and

  Defendant’s (together “the Parties”) previous Agreed Protective Order (“Protective Order”)

  (Docket No. 45) and is agreed to by the Parties. The Parties anticipate that they may produce

  confidential source code, schematics, and other documents in this action that include or

  incorporate confidential information belonging to Qualcomm Incorporated (“QUALCOMM”),

  a non-party to the action. The Parties and Non-Party QUALCOMM have agreed to provisions

  in addition to those contained in the Protective Order (“Docket No. 45) to protect against misuse

  or disclosure of such QUALCOMM Confidential Information. Accordingly, it is hereby


         ORDERED that source code, schematics, or documents that incorporate

  QUALCOMM Confidential Information produced in connection with the above- captioned

  matter that are designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” and

  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

  CODE” shall be subject to the following restrictions:
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 2 of 33 PageID #: 3907




  I.     DEFINITIONS

  1.             “QUALCOMM MATERIAL”: Confidential information (regardless of how

  generated, stored, or maintained) or tangible things that include or incorporate Non-Party

  QUALCOMM Confidential Information, that Non-Party QUALCOMM (i) would not normally

  reveal to third parties except in confidence, or has undertaken with others to maintain in

  confidence, (ii) believes in good faith is significantly sensitive, or (iii) protected by a right to

  privacy under federal or state law, or any other applicable privilege or right related to

  confidentiality or privacy. QUALCOMM MATERIAL includes all information, documents,

  source code, schematics, testimony, and things produced, served, or otherwise provided in this

  action by any Party or by Non-Party QUALCOMM, that include or incorporate QUALCOMM

  Confidential Information.

  2.             “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” material:

  information, documents, and things that include or incorporate QUALCOMM MATERIAL.

  3.             “Source Code”: includes human-readable programming language text that

  defines software, firmware, (collectively, “software Source Code”) and integrated circuits

  (“hardware Source Code”). Text files containing Source Code shall hereinafter be referred to as

  “Source Code files.” Software Source Code files shall include, but are not limited to, files

  containing Source Code in “C,” “C++,” BREW, Java ME, J2ME, assembler, digital signal

  processor (DSP) programming languages, and other human readable text programming

  languages. Software Source Code files further include “.include files,” “make” files, “link”

  files, and other human-readable text files used in the generation and/or building of software

  directly executed on a microprocessor, micro-controller, or DSP. Hardware Source Code files

  include, but are not limited to, files containing Source Code in VDHL, Verilog, and other



                                             Page 2 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 3 of 33 PageID #: 3908




  Hardware Description Language (“HDL”) formats, including but not limited to, Register

  Transfer Level (“RTL”) descriptions.

  4.             “Chip-Level Schematics”: means symbolic representations of analog electric or

  electronic circuits from which the physical structure of a chip is directly derived.

  5.             “QUALCOMM           –    OUTSIDE          ATTORNEYS’        EYES         ONLY    –

  CONFIDENTIAL SOURCE CODE” Material: QUALCOMM MATERIAL that includes

  Source Code and Chip- Level Schematics that constitute proprietary technical or commercially

  sensitive competitive information that Non-Party QUALCOMM maintains as highly

  confidential in its business, the disclosure of which is likely to cause harm to the competitive

  position of Non-Party QUALCOMM. This includes Source Code and Chip-Level Schematics

  in the Producing Party’s possession, custody, or control, and made available for inspection by

  the Producing Party.

  6.             “Designated     QUALCOMM           Material”:    material    that   is    designated

  “QUALCOMM OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE

  ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” under this Supplemental

  Protective Order.

  7.             “Designated Source Code Material”: material that is designated “QUALCOMM

  – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” under this

  Supplemental Protective Order.

  8.             “Personnel Retained by a Receiving Party in this Action” means any

  consultants, experts, or outside counsel (including their support staff) that have been and

  continue to be retained by a Receiving Party in this action. For the sake of clarity, any person

  who was retained by a Receiving Party in this action will no longer fall under this definition if



                                            Page 3 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 4 of 33 PageID #: 3909




  that person ceases to be retained by a Receiving Party in this action.

  9.              “Party” means any Party to the above-captioned action, including all of its

  officers, directors, employees, consultants, retained experts, and all support staff

  thereof.“Producing Party” means a party or non-party that discloses or produces Designated

  QUALCOMM Material in the above-captioned actions.

  10.             “Receiving Party” a Party that receives Designated QUALCOMM Material

  from a Producing Party in the above-captioned actions.


  11.             “Authorized     Reviewer(s)” shall        mean   persons    authorized    to   review

  “QUALCOMM OUTSIDE ATTORNEYS’ EYES ONLY” and “QUALCOMM – OUTSIDE

  ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” material in accordance

  with this Supplemental Protective Order and the Protective Order.

  12.             “Counsel of Record”: (i) Outside Counsel who appears on the pleadings, or has

  entered an appearance in this action, as counsel for a Party, and (ii) partners, principals, counsel,

  associates, employees, and contract attorneys of such Outside Counsel to whom it is reasonably

  necessary to disclose the information for this litigation, including supporting personnel

  employed by the attorneys, such as paralegals, legal translators, legal secretaries, legal clerks

  and shorthand reporters.

  13.             “Outside Consultant”: a person with specialized knowledge or experience in a

  matter pertinent to the litigation who has been retained by Counsel of Record to serve as an

  expert witness or a litigation consultant in this action (including any necessary support

  personnel of such person to whom disclosure is reasonably necessary for this litigation), and

  who is not a current employee of a Party, of a competitor of a Party, or of Non-Party

  QUALCOMM, and who, at the time of retention, is not anticipated to become an employee

                                             Page 4 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 5 of 33 PageID #: 3910




  of, or a non-litigation consultant of: 1) a Party, 2) a competitor of a Party, 3) a competitor of

  Non-Party QUALCOMM, or of 4) Non- Party QUALCOMM.

  14.             “Professional Vendors”: persons or entities that provide litigation support

  services (e.g., photocopying; videotaping; translating; designing and preparing exhibits,

  graphics, or demonstrations; organizing, storing, retrieving data in any form or medium; etc.)

  and their employees and subcontractors who have been retained or directed by Counsel of

  Record in this action, and who are not current employees of a Party, a competitor of a Party,

  or of Non-Party QUALCOMM, and who, at the time of retention, are not anticipated to become

  employees of: 1) a Party, 2) a competitor of a Party, 3) a competitor of Non-Party

  QUALCOMM, or 4) Non-Party QUALCOMM. This definition includes ESI vendors, and

  professional jury or trial consultants retained in connection with this litigation to assist a Party,

  Counsel of Record, or any Outside Consultant in their work. Professional vendors do not

  include consultants who fall within the definition of Outside Consultant.

  II.     RELATIONSHIP TO PROTECTIVE ORDER

          16.     This Supplemental Protective Order shall not diminish any existing restriction

  with respect to Designated QUALCOMM Material. The Parties and QUALCOMM

  acknowledge and agree that this Supplemental Protective Order is a supplement to the

  Protective Order entered in this action on July 2, 2019, in the United States District Court,

  Eastern District of Texas, in this action. The Protective Order applies to all material designated

  pursuant to this Supplemental Protective Order. To the extent that there is any confusion or

  conflict between protective orders with respect to Designated QUALCOMM Material, then this

  Supplemental Protective Order governs.

          17.     In addition to the restrictions outlined in this Supplemental Protective Order,


                                             Page 5 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 6 of 33 PageID #: 3911




  material designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

  CONFIDENTIAL SOURCE CODE” shall be subject to obligations with respect to

  “CONFIDENTIAL -OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” materials

  outlined in the Protective Order.

         18.     In addition to the restrictions outlined in this Supplemental Protective Order,

  material designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” shall be

  subject to obligations with respect to “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

  material outlined in the Protective Order.

  III.   SCOPE
         19.     The protections conferred by this Supplemental Protective Order cover not only

  Designated QUALCOMM Material (as defined above), but also any information copied or

  extracted therefrom, as well as all copies, excerpts, summaries, or compilations thereof.

  Nothing herein shall alter or change in any way the discovery provisions of the Federal Rules

  of Civil Procedure or any applicable local rules or General Orders. Identification of any

  individual pursuant to this Supplemental Protective Order does not make that individual

  available for deposition, or any other form of discovery outside of the restrictions and

  procedures of the Federal Rules of Civil Procedure or any applicable rules or General Orders.

         20.     This Supplemental Protective Order shall not prevent a disclosure to which Non-

  Party QUALCOMM consents in writing before that disclosure takes place.

         21.     This Supplemental Protective Order shall apply to all Designated

  QUALCOMM Material that is produced or provided for inspection in this action, including all

  Designated QUALCOMM Material that is in the possession, custody or control of

  QUALCOMM or any Party in these actions, or that is otherwise relevant to these actions.



                                           Page 6 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 7 of 33 PageID #: 3912




  IV.   ACCESS TO DESIGNATED QUALCOMM MATERIAL

        22.    Access to “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY”

  Material: Unless otherwise ordered by the Court or permitted in writing by Non-Party

  QUALCOMM, a Receiving Party may disclose any information, document or thing designated

  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” only to:

               a.     Persons who appear on the face of Designated QUALCOMM Material

                      as an author, addressee or recipient thereof, or persons who have been

                      designated under FRCP 30(b)(6) to provide testimony on behalf of a

                      Producing Party;

               b.     Counsel of Record;


               c.     Outside Consultants of the Receiving Party to whom disclosure is

                      reasonably necessary for this litigation, and who have, after the date of

                      this Supplemental Protective Order, signed the “Acknowledgement And

                      Agreement To Be Bound By Supplemental Protective Order Governing

                      Confidential Information of Non-Party Qualcomm In This Case”

                      attached

                      hereto as Exhibit A, and the “Certification Of Consultant Re

                      Supplemental Protective Order Governing Confidential Information of

                      Non-Party Qualcomm In This Case,” attached hereto as Exhibit B;

               d.     Any designated arbitrator or mediator who is assigned to hear this

                      matter, or who has been selected by the Parties, and his or her staff; who

                      have, after the date of this Supplemental Protective Order, signed the

                      “Acknowledgement And Agreement To Be Bound By Supplemental


                                         Page 7 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 8 of 33 PageID #: 3913




                    Protective Order Governing Confidential Information of Non-Party

                    Qualcomm In This Case” attached hereto as Exhibit A, and the

                    “Certification Of Consultant Re Supplemental Protective Order

                    Governing Confidential Information of Non-Party Qualcomm In This

                    Case,” attached hereto as Exhibit B, as well as any arbitrator’s or

                    mediator’s staff who have also signed Exhibits A and B;

              e.    Court reporters and videographers employed in connection with this

                    action; and

              f.    Professional Vendors to whom disclosure is reasonably necessary for

                    this action, and a representative of which has signed the

                    “Acknowledgement And Agreement To Be Bound By Supplemental

                    Protective Order Governing Confidential Information of Non-Party

                    Qualcomm In This Case” attached hereto as Exhibit A, subject to the

                    following exception: Designated QUALCOMM Material shall not be

                    disclosed to mock jurors without Non-Party QUALCOMM’s express

                    written consent;

              g.    The Court, its personnel and the jury.


        23.   Access to “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

  CONFIDENTIAL SOURCE CODE” Material: Unless otherwise ordered by the Court or

  permitted in writing by Non-Party QUALCOMM, a Receiving Party may disclose any

  information, document, or thing designated “QUALCOMM – OUTSIDE ATTORNEYS’

  EYES ONLY – CONFIDENTIAL SOURCE CODE” only to:

              a.    Persons who appear on the face of Designated QUALCOMM Material


                                       Page 8 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 9 of 33 PageID #: 3914




                   as an author, addressee or recipient thereof, or persons who have been

                   designated under FRCP 30(b)(6) to provide testimony of behalf of a

                   Producing Party or Qualcomm regarding the same;

             b.    Counsel of Record;


             c.    Outside Consultants of the Receiving Party to whom disclosure is

                   reasonably necessary for this litigation, and who have, after the date of

                   this Supplemental Protective Order, signed the “Acknowledgement And

                   Agreement To Be Bound By Supplemental Protective Order Governing

                   Confidential Information of Non-Party Qualcomm In This Case”

                   attached hereto as Exhibit A, and the “Certification Of Consultant Re

                   Supplemental Protective Order Governing Confidential Information of

                   Non-Party Qualcomm In This Case,” attached hereto as Exhibit B;

             d.    Any designated arbitrator or mediator who is assigned to hear this

                   matter, or who has been selected by the Parties, and his or her staff; who

                   have, after the date of this Supplemental Protective Order, signed the

                   “Acknowledgement And Agreement To Be Bound By Supplemental

                   Protective Order Governing Confidential Information of Non-Party

                   Qualcomm In This Case” attached hereto as Exhibit A, and the

                   “Certification Of Consultant Re Supplemental Protective Order

                   Governing Confidential Information of Non-Party Qualcomm In This

                   Case,” attached hereto as Exhibit B, as well as any arbitrator’s or

                   mediator’s staff who have also signed Exhibits A and B, provided,

                   however, that before such disclosure, QUALCOMM is provided notice

                                     Page 9 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 10 of 33 PageID #: 3915




                     including: (a) the individual’s name and business title; (b) business

                     address; (c) business or professions; and (d) the individual’s CV.

                     QUALCOMM shall have five (5) business days from receipt of the

                     notice to object in writing to such disclosure (plus three (3) extra days if

                     notice is given other than by hand delivery, e-mail delivery or facsimile

                     transmission). After the expiration of the 5 business days (plus 3 days, if

                     appropriate) period, if no objection has been asserted, then

                     “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

                     CONFIDENTIAL SOURCE CODE” materials may be disclosed

                     pursuant to the terms of this Supplemental Protective Order;

              e.     Court reporters and videographers employed in connection with this

                     action, subject to the provisions provided in subparagraph 32(g) herein;

              f.     Professional Vendors to whom disclosure is reasonably necessary for

                     this action, and a representative of which has signed the

                     “Acknowledgement And Agreement To Be Bound By Supplemental

                     Protective Order Governing Confidential Information of Non-Party

                     Qualcomm In This Case” attached hereto as Exhibit A, subject to the

                     following exception: Designated QUALCOMM Material shall not be

                     disclosed to mock jurors without Non-

                     Party QUALCOMM’s express written consent; and


              g.     The Court, its personnel and the jury.


        24.   Notwithstanding the Protective Order, unless otherwise ordered or agreed in

  writing by Non-Party QUALCOMM, Designated QUALCOMM Material may not be disclosed

                                       Page 10 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 11 of 33 PageID #: 3916




  to employees of a Receiving Party, including its in-house attorneys and support staff.

         25.     Notwithstanding the Protective Order, unless otherwise ordered or agreed in

  writing by Non-Party QUALCOMM, Designated QUALCOMM Material may not be disclosed

  to mock jurors.

         26.     The Parties acknowledge that Designated QUALCOMM Material also may be

  subject to the US government export control and economic sanctions laws (“Export Controlled

  Information”), including the Export Administration Regulations (“EAR”, 15 CFR 730 et seq.,

  http://www.bis.doc.gov/ ) administered by the Department of Commerce, Bureau of Industry

  and Security, and the Foreign Asset Control Regulations (31 CFR 500 et seq.,

  http://www.treas.gov/offices/enforcement/ofac/) administered by the Department of Treasury,

  Office of Foreign Assets Control (“OFAC”). Receiving Parties may not directly or indirectly

  export, re-export, transfer or release (collectively, “Export”) any Designated QUALCOMM

  Material to any destination, person, entity or end use prohibited or restricted under US law

  without prior US government authorization to the extent required by regulation. The US

  government maintains embargoes and sanctions against the countries listed in Country Groups

  E:1/2 of the EAR (Supplement 1 to part 740) Export Controlled Information disclosed in this

  action will be used only for the purposes of this action. Outside Counsel or other individuals

  authorized to receive Export Controlled Information will not disclose, export, or transfer, in

  any manner, Export Controlled Information to any foreign person except as permitted by U.S.

  law, and will not transport any such document outside of U.S. territory, without prior written

  approval of the Bureau of Industry and Security or other appropriate U.S. government

  department or agency, except as permitted by U.S. law.

       27.       Receiving Party may host “QUALCOMM – OUTSIDE ATTORNEYS’ EYES


                                          Page 11 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 12 of 33 PageID #: 3917




 ONLY” Material only on either 1) any system inside the firewall of a law firm representing the

 Receiving Party, or 2) inside the system of a professional ESI Vendor retained by Counsel of

 Record of the Receiving Party. “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY”

 Material also cannot be sent or transmitted to any person, location, or vendor outside of the United

 States except to Counsel of Record and Outside Consultants designated pursuant to

 subparagraphs 22(c) and 23(c) above. To the extent that any “QUALCOMM – OUTSIDE

 ATTORNEYS’ EYES ONLY” Material is transmitted from or to authorized recipients outside

 of the Receiving Party’s Outside Counsel’s office, or outside of the ESI Vendor’s system, the

 transmission shall be by hand (and encrypted if in electronic format), by a secure transport carrier

 (e.g., Federal Express), or by secure electronic means, such as email using an encrypted password

 protected container (other than Trucrypt), or download via secure FTP. “QUALCOMM –

 OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” may not be

 transmitted by electronic means; however, this should not be understood to prohibit the electronic

 transmittal of testifying experts’ expert reports or drafts, court filings, and trial demonstratives,

 thereof that may refer to QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

 CONFIDENTIAL SOURCE CODE, subject to the limitations set forth in Section 32(g) herein,

 and as long as such electronic transmittal is by secure electronic means, such as email using an

 encrypted password protected container (other than Trucrypt), or download via secure FTP. Court

 filings containing QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY and QUALCOMM

 – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE may be

 submitted via the Court’s ECF filing system subject to the limitations set forth in Section 32(g)

 herein.

           28.    Each person to whom Designated QUALCOMM Material may be disclosed,



                                             Page 12 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 13 of 33 PageID #: 3918




  and who is required to sign the “Acknowledgement And Agreement To Be Bound By

  Supplemental Protective Order Governing Confidential Information of Non-Party Qualcomm

  In This Case” attached hereto as Exhibit A and, if applicable, the “Certification Of Consultant

  Re Supplemental Protective Order Governing Confidential Information of Non-Party

  Qualcomm In This Case,” attached hereto as Exhibit B, shall do so, prior to the time such

  Designated QUALCOMM Material is disclosed to him or her. Counsel for the Receiving Party

  who makes any disclosure of Designated QUALCOMM Material shall retain each original

  executed certificate and, upon written request, shall provide copies to counsel for Non-Party

  QUALCOMM at the termination of this action.

         29.     Absent written permission from Non-Party QUALCOMM, persons not

  permitted access to Designated QUALCOMM Material under the terms of this Supplemental

  Protective Order shall not be present at depositions while Designated QUALCOMM Material

  is discussed or otherwise disclosed. Pre-trial and trial proceedings shall be conducted in a

  manner, subject to the supervision of the Court, to protect Designated QUALCOMM Material

  from disclosure to persons not authorized to have access to such Designated QUALCOMM

  Material. Any Party intending to disclose or discuss Designated QUALCOMM Material at

  pretrial or trial proceedings must give advance notice to the Producing Party to assure the

  implementation of the terms of this Supplemental Protective Order.

  V.     ACCESS BY OUTSIDE CONSULTANTS

         30.     Notice. If a Receiving Party wishes to disclose Designated QUALCOMM

  Material to any Outside Consultant, Receiving Party must, prior to the Outside Consultant

  being granted access to any Designated QUALCOMM Material, provide notice to counsel for

  Non-Party QUALCOMM, which notice shall include: (a) the individual’s name and business
  title; (b) country of citizenship; (c) business address; (d) business or profession; (e) the


                                          Page 13 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 14 of 33 PageID #: 3919




  individual’s CV; (f) any previous or current relationship (personal or professional) with Non-

  Party QUALCOMM or any of the Parties to this action; (g) a list of other cases in which the

  individual has testified (at trial or deposition) within the last six years; (h) a list of all companies
  with which the individual has consulted or by which the individual has been employed within

  the last four years, the dates of the consultancy or employment, a brief description of the subject

  matter of the consultancy or employment, and (i) copies of the “Acknowledgement and

  Agreement To Be Bound By Supplemental Protective Order Governing Confidential

  Information of Non-Party Qualcomm In This Case,” attached as Exhibit A, and the
  “Certification Of Consultant Re Supplemental Protective Order Governing Confidential

  Information of Non-Party Qualcomm In This Case,” attached hereto as Exhibit B, that have

  both been signed by that Outside Consultant.

          31.     Objections. With respect to Outside Consultants that have not been previously
  disclosed to Non-Party QUALCOMM, Non-Party QUALCOMM shall have five (5) business

  days, starting from the first business day following the date upon which Receiving Party

  provides the notice and all information required by paragraph 30 to the Producing Party, to

  object for good cause in writing to such disclosure (plus three (3) extra days if notice is given in
  any manner other than by hand delivery, e-mail delivery or facsimile transmission). After the

  expiration of the 5 business days (plus 3-days, if appropriate) period, if no objection for good
  cause has been asserted by Non-Party QUALCOMM, then Designated QUALCOMM Material

  may be disclosed to the Outside Consultant pursuant to the terms of this Supplemental

  Protective Order. Any objection by Non-Party QUALCOMM must be made for good cause,
  and must set forth in detail the grounds on which it is based. Should Receiving Party disagree

  with the basis for the objection(s), Receiving Party must first attempt to resolve the objection(s)

  informally with Non-Party QUALCOMM. If the informal efforts do not resolve the dispute

  within five (5) business days from the date upon which Receiving Party was first notified of

  any objection for good cause by Non-Party QUALCOMM, Receiving Party may file a motion
  requesting that the objection(s) be quashed after that five (5) day period has passed. Non-Party

                                              Page 14 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 15 of 33 PageID #: 3920




  Qualcomm shall have the burden of proof by a preponderance of the evidence on the issue of

  the sufficiency of the objection(s). Pending a ruling by the Court upon any such objection(s),

  or the subsequent resolution of the objection for good cause by Receiving Party and Non-Party
  QUALCOMM, the discovery material shall not be disclosed to the person objected to by Non-

  Party QUALCOMM.

  VI.    PRODUCTION OF QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

  CONFIDENTIAL SOURCE CODE MATERIAL

         32.    Non-Party QUALCOMM’s Source Code and Chip-Level Schematics:


                a.      To the extent that a Producing Party makes Non-Party QUALCOMM’s

                        Source Code or Chip-Level Schematics available for

                        inspection:

                               (i) The Producing Party shall make all relevant and properly

                        requested     Non-Party   QUALCOMM          Source    Code    available

                        electronically and in text searchable form (1) if produced by Non-Party

                        QUALCOMM, in a separate room at a secure facility selected by Non-

                        Party QUALCOMM or

                        (2) if produced by Defendants, at the offices of Counsel of Record for

                        the producing Defendant or at a secure facility approved by

                        QUALCOMM. The Producing Party shall make the Source Code

                        available for inspection on a stand-alone, non-networked personal

                        computer running a reasonably current version of the Microsoft

                        Windows operating system (“Source Code Computer”). Alternatively,

                        solely at the option of the Producing Party, the Producing Party may

                        make such source code available on a Source Code Computer that is


                                          Page 15 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 16 of 33 PageID #: 3921




                    networked, in a configuration deemed secure by Non-Party

                    QUALCOMM. The Source Code Computer shall be configured to

                    permit review of the Source Code through a password-protected account

                    having read-only access. To facilitate review of the Source Code at the

                    secure facility, the Receiving Party may use appropriate tool software

                    on the Source Code Computer, which shall be installed by the Producing

                    Party, including at least one text editor like Visual Slick Edit that is

                    capable of printing out Source Code with page and/or line numbers, a

                    source code comparison tool like Winmerge, and at least one multi-text

                    file text search tool such as “grep.” Should it be necessary, other

                    mutually agreed upon tools may be used. Licensed copies of other

                    mutually agreed upon tool software shall be installed on the Source Code

                    Computer by the Producing Party and paid for by the Receiving Party.

                    (ii) The Producing Party shall make all relevant and properly requested

                    Chip-Level Schematics available for inspection electronically on the

                    Source Code Computer in a secure room at a secure facility selected by

                    Non-Party QUALCOMM. The Producing Party shall ensure that the

                    Source Code Computer includes software sufficient to allow a user to

                    view such electronic Chip-Level Schematics.

              b.    The Producing Party shall provide access to the Source Code Computer

                    during the normal operating hours of the secure facility.

              c.    The Source Code Computer shall be equipped to allow printing of the

                    Source Code and Chip-Level Schematics made available for inspection


                                      Page 16 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 17 of 33 PageID #: 3922




                    by the Producing Party. Copies of Source Code and Chip-Level

                    Schematics shall only be made on watermarked pre-Bates numbered

                    paper, which shall be provided by the Producing Party. Under no

                    circumstances are original printouts of the Source Code or Chip-Level

                    Schematics to be made except for directly onto the watermarked and

                    numbered sides of the paper provided by the Producing Party.

                    Additionally, the Receiving Party may not print any continuous block of

                    source code that results in more than 50 consecutive printed pages,

                    except that Authorized Reviewer(s) may request the printing of a

                    continuous block of more than 50 pages, which request shall not be

                    unreasonably denied by the Producing Party. Counsel for the Producing

                    Party will keep the original printouts, and shall provide copies of such

                    original printouts to counsel for the Receiving Party within seven (7)

                    days of (1) any request by the Receiving Party, or (2) otherwise being

                    notified that such original printouts have been made or designated.

                    Counsel of Record for the Receiving Party may request up to 10 copies

                    of each original printout of Source Code or Chip-Level Schematics. No

                    more than 10% or 500 pages of the total Source Code (not including

                    copies of original printouts) whichever is greater, for any software

                    release (or in the case of hardware Source Code, for any hardware

                    product), no more than 500 pages of Chip-Level Schematics, and no

                    continuous blocks of Source Code or Chip-Level Schematics that exceed

                    50 pages, may be in printed form at any one time, without the express



                                     Page 17 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 18 of 33 PageID #: 3923




                    written consent of Non-Party QUALCOMM, which shall not be

                    unreasonably denied. All printed Source Code and Chip- Level

                    Schematics shall be logged by Receiving Party’s Counsel of Record

                    and/or other Personnel Retained by a Receiving Party in this action as

                    noted in subparagraph 32 (i) below. No additional electronic copies of

                    the Source Code or Chip-Level Schematics shall be provided by the

                    Producing Party. Hard copies of the Source Code or Chip-Level

                    Schematics also may not be converted into an electronic document, and

                    may not be scanned using optical character recognition (“OCR”)

                    technology. Only printouts of Source Code and Chip-Level Schematics

                    may be made, and such printouts must include (1) directory path

                    information and filenames from which the Source Code and Chip-Level

                    Schematics came and (2) line numbers. The Producing Party may refuse

                    to provide copies of Source Code and Chip- Level Schematics printouts

                    that fail to comply with this section.

              d.    Authorized Reviewer(s) in this action shall not print Source Code or

                    Chip- Level Schematics which have not been reviewed on the Source

                    Code Computer, or in order to review the Source Code or Chip-Level

                    Schematics elsewhere in the first instance, i.e., as an alternative to

                    reviewing that Source Code or Chip-Level Schematics electronically on

                    the Source Code Computer, as the Parties and QUALCOMM

                    acknowledge and agree that the purpose of the protections herein would

                    be frustrated by such actions.



                                      Page 18 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 19 of 33 PageID #: 3924




              e.    Authorized Reviewer(s) are prohibited from bringing outside electronic

                    devices, including but not limited to laptops, floppy drives, zip drives,

                    or other hardware into the secure room. Nor shall any cellular

                    telephones, personal digital assistants (PDAs), Blackberries, cameras,

                    voice recorders, Dictaphones, external or portable telephone jacks or

                    other outside electronic devices be permitted inside the secure room,

                    except for medical devices, implants, or equipment reasonably necessary

                    for any legitimate medical reason.

              f.    If any Authorized Reviewer(s) reviewing Non-Party QUALCOMM’s

                    Source Code or Chip-Level Schematics seeks to take notes, all such

                    notes will be taken on bound (spiral or other type of permanently bound)

                    notebooks.

              g.    A Receiving Party may make copies of excerpts of no more than 5

                    continuous lines of Designated Source Code Material for the sole

                    purpose of providing these excerpts in a pleading, exhibit,

                    demonstrative, expert report, discovery document, or other Court

                    document filed with the Court under seal in accordance with the Court’s

                    rules, procedures and orders (or drafts thereof) and should designate

                    each such document QUALCOMM - OUTSIDE ATTORNEYS’ EYES

                    ONLY – CONFIDENTIAL SOURCE CODE, except that the Receiving

                    Party may request to make copies of excerpts of more than 5 continuous

                    lines of Designated Source Code Material for such purpose, which

                    request shall not be unreasonably denied by QUALCOMM. Except as


                                      Page 19 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 20 of 33 PageID #: 3925




                    approved by QUALCOMM, longer excerpts shall not be copied for use

                    in court documents but shall be referred to by citation to production page

                    numbers and lines. A Receiving Party shall provide notice to

                    QUALCOMM or its counsel for each occasion on which it submits

                    portions of Designated Source Code Material in a pleading or other

                    Court document. In the event copies of Source Code or Chip-Level

                    Schematic printouts are used as exhibits in a deposition, printouts shall

                    not be provided to the court reporter, and the further copies of the

                    original QUALCOMM Source Code or Chip-Level Schematics

                    printouts made for the deposition or trial shall be destroyed at the

                    conclusion of the deposition or trial. The original copies of deposition

                    exhibits designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

                    ONLY – CONFIDENTIAL SOURCE CODE” will be maintained by the

                    deposing party under the terms set forth in this Supplemental Protective

                    Order.

              h.    In addition to other reasonable steps to maintain the security and

                    confidentiality of Non-Party QUALCOMM’s Source Code and Chip-

                    Level Schematics, printed copies of the Designated Source Code

                    Material maintained by the Receiving Party must be kept in a locked

                    storage container when not being actively reviewed or otherwise being

                    transferred as permitted by the Protective Order and/or this

                    Supplemental Protective Order.

              i.    The Receiving Party’s Counsel of Record shall keep log(s) recording the


                                      Page 20 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 21 of 33 PageID #: 3926




                         identity of each individual to whom each hard copy of each Producing

                         Party’s QUALCOMM Source Code or Chip-Level Schematics is

                         provided and when it was provided to that person in the first instance,

                         and within thirty (30) days after the issuance of a final, non-appealable

                         decision resolving all issues in this action, the Receiving Party must

                         serve upon Non- Party QUALCOMM the log. In addition, any Outside

                         Consultants of the Receiving Party to whom the paper copies of the

                         QUALCOMM Source Code or Chip-Level Schematics were provided

                         must certify in writing that all copies of the QUALCOMM Source Code

                         or Chip-Level Schematics were destroyed or returned to the counsel who

                         provided them the information and that they will make no use of the

                         Source Code or Chip- Level Schematics, or of any knowledge gained

                         from the source code in any future endeavor.

  VII.   PROCEDURE FOR DESIGNATING MATERIALS

         33.     Subject to the limitations set forth in the Protective Order and in this

  Supplemental Protective Order, any Party or Non-Party QUALCOMM may: designate as

  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or information that it believes, in

  good faith, meets the definition set forth in paragraph 2 above; and designate as “QUALCOMM

  – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” information

  that it believes, in good faith, meets the definition set forth in paragraph 5 above.

         34.     Except as provided above in paragraph 32 with respect to “QUALCOMM –

  OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE” Material, any

  material, including (including physical objects) made available by Non-Party QUALCOMM

  for initial inspection by counsel for the Receiving Party prior to producing copies of selected

                                            Page 21 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 22 of 33 PageID #: 3927




  items shall initially be considered, as a whole, to constitute “QUALCOMM – OUTSIDE

  ATTORNEYS’ EYES ONLY” information, and shall be subject to this Order. Thereafter,

  Non-Party QUALCOMM shall have seven (7) calendar days from the inspection to review and

  designate the appropriate documents as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES

  ONLY” prior to furnishing copies to the Receiving Party.

         35.    Designation in conformity with the Protective Order and this Supplemental

  Protective Order shall be made as follows:

                a.      For information in documentary (including “electronically

                        stored


                        information”) form (apart from transcripts of depositions or other pretrial

                        or trial proceedings): the Designating Party shall affix the legend

                        “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

                        “QUALCOMM           –   OUTSIDE       ATTORNEYS’          EYES     ONLY

                        –

                        CONFIDENTIAL SOURCE CODE” conspicuously on each page that

                        contains Protected Material.

                                 A party or non-party that makes original documents or materials

                        available for inspection need not designate them for protection until after

                        the Receiving Party has indicated which material it would like copied or

                        produced. Before and during the inspection, all material made available

                        for inspection shall be deemed “QUALCOMM – OUTSIDE

                        ATTORNEYS’ EYES ONLY.” After the Receiving Party has identified

                        the documents it wants copied and produced, the Producing Party must


                                           Page 22 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 23 of 33 PageID #: 3928




                    determine which documents, or portions thereof, qualify for protection

                    under this Order and, before producing the specified documents, the

                    Producing Party must affix the appropriate legend to each page that

                    contains Designated QUALCOMM Material.

              b.    For Testimony Given in Deposition: For deposition transcripts, the

                    Designating Party shall specify any portions of the testimony that it

                    wishes to designate, by line and page number, no later than 20 business

                    days after the final transcript of the deposition has been received. The

                    Party or Non-Party may identify the entirety of the transcript as

                    “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

                    “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

                    CONFIDENTIAL SOURCE CODE,” but all deposition transcripts not

                    designated during the deposition will nonetheless be treated as

                    “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

                    “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY –

                    CONFIDENTIAL SOURCE CODE,” until the time within which it may

                    be appropriately designated as provided for herein has passed. Any

                    Protected Material that is used in the taking of a deposition shall remain

                    subject to the provisions of this Supplemental Protective Order and the

                    Protective Order in these actions, along with the transcript pages of the

                    deposition testimony dealing with such Protected Material. In such cases

                    the court reporter shall be informed of this Supplemental Protective

                    Order and shall be required to operate in a manner consistent with this


                                      Page 23 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 24 of 33 PageID #: 3929




                    Supplemental Protective Order. Transcript pages containing Designated

                    Material must be separately bound by the court reporter, who must affix

                    to the top of each such page the legend “QUALCOMM – OUTSIDE

                    ATTORNEYS’ EYES ONLY” and/or “QUALCOMM – OUTSIDE

                    ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE.”

                    An encrypted, password protected copy of deposition transcripts

                    containing Designated Qualcomm Material made pursuant to this

                    paragraph may be hosted electronically by the Receiving Party on any

                    system inside the firewall of a law firm representing the Receiving Party,

                    however, all other restrictions in this Supplemental Protective Order

                    pertaining to Designated Source Code Material apply. In the event the

                    deposition is videotaped, the original and all copies of the videotape

                    shall be marked by the video technician to indicate that the contents of

                    the videotape are subject to this Supplemental Protective Order and the

                    Protective Order, substantially along the lines of “This videotape

                    contains confidential or outside counsel eyes only confidential testimony

                    used in this case and is not to be viewed or the contents thereof to be

                    displayed or revealed except pursuant to the terms of the operative

                    protective orders in this matter or pursuant to written stipulation of the

                    parties.” Counsel for any Designating Party shall have the right to

                    exclude from oral depositions, other than the deponent, deponent’s

                    counsel, and the reporter and videographer (if any), any person who is

                    not authorized by the Protective Orders in this action to receive or access



                                      Page 24 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 25 of 33 PageID #: 3930




                         Protected Material based on the designation of such Protected Material.

                 c.      For information produced in some form other than documentary, and for

                         any other tangible items, the Designating Party shall affix, in a

                         prominent place on the exterior of the medium, container or containers

                         in which the information or item is stored, the appropriate legend.

                 d.      The provisions of subparagraphs 35 (a-c) do not apply to documents

                         produced in native format. For documents produced in native format, the

                         parties shall provide written notice to the Receiving Party of any

                         confidentiality designations at the time of production.

  VIII. USE OF DESIGNATED QUALCOMM MATERIAL

         36.     Use of Designated QUALCOMM Material By Receiving Party: Unless

  otherwise ordered by the Court, or agreed to in writing by Non-Party QUALCOMM, all

  Designated QUALCOMM Material, and all information derived therefrom, shall be used by

  the Receiving Party only for purposes of this action, and shall not be used in any other way, or

  for any other purpose, including the acquisition, preparation or prosecution before the Patent

  office of any patent, patent application, for drafting or revising patent claims, or in connection

  with patent licensing or product development work directly or indirectly intended for

  commercial purposes related to the particular technologies or information disclosed in the

  Designated QUALCOMM Material. Information contained or reflected in Designated

  QUALCOMM Material shall not be disclosed in conversations, presentations by parties or

  counsel, in court or in other settings that might reveal Designated QUALCOMM Material,

  except in accordance with the terms of the Protective Order or this Supplemental Protective

  Order. No Designated QUALCOMM Material shall be transmitted or transported outside of

  the United States, communicated to any recipient who is located outside of the United States,

                                           Page 25 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 26 of 33 PageID #: 3931




  or communicated to any recipient who is not a citizen or lawful permanent resident of the

  United States for any purpose whatsoever without the express written permission of

  QUALCOMM. Nothing in this Supplemental Protective Order shall prohibit the transmission

  or communication of Designated QUALCOMM Material between or among qualified

  recipients located in the United States who are citizens or lawful permanent residents of the

  United States, by hand delivery or, subject to the other requirements of this Supplemental

  Protective Order, by telephone, facsimile, or other electronic transmission system, where, under

  the circumstances, there is no reasonable likelihood that the transmission will be intercepted or

  misused by any person who is not an Authorized Reviewer.

         37.     Use of Designated QUALCOMM Material by Non-Party QUALCOMM:

  Nothing in this Supplemental Protective Order shall limit Non-Party QUALCOMM’s use of its

  own documents and information, nor shall it prevent Non-Party QUALCOMM from disclosing

  its own confidential information, documents or things to any person. Such disclosure shall not

  affect any designations made pursuant to the terms of this Supplemental Protective Order, so

  long as the disclosure is made in a manner that is reasonably calculated to maintain the

  confidentiality of the information.

         38.     Use of Designated QUALCOMM Material at Deposition: Non-Party

  QUALCOMM shall, on request prior to the deposition, make a searchable electronic copy of

  the QUALCOMM Source Code available on a stand-alone computer connected to a printer

  during depositions of QUALCOMM personnel otherwise permitted access to such Source

  Code. To the extent required, the party conducting the deposition may print additional pages of

  Source Code printouts to be marked as exhibits at such depositions consistent with other

  provisions and limitations of the Protective Order and this Supplemental Protective Order.



                                           Page 26 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 27 of 33 PageID #: 3932




  Except as may be otherwise ordered by the Court, any person may be examined as a witness at

  depositions and trial, and may testify concerning all Designated QUALCOMM Material of

  which such person has prior knowledge.

         39.     Use of Designated QUALCOMM Material at Hearing or Trial: The parties will

  give Non-Party QUALCOMM prior notice of, and an opportunity to object to, any intended

  use of the Designated QUALCOMM Material at any hearing or trial in this case. Said notice

  shall (a) be served by facsimile or email on counsel for Non-Party QUALCOMM at least five

  (5) business days prior to the hearing or first day of trial, (2) identify the Designated

  QUALCOMM Material with specificity while redacting any other Party’s Confidential

  Business Information and (3) identify the measures the party intends to rely upon to protect the

  Designated QUALCOMM Material when used at any hearing or trial consistent with this

  Supplemental Protective Order. This section shall not limit in any way the use of Designated

  QUALCOMM Material during the cross-examination of any witness otherwise permitted

  access to such Designated QUALCOMM Material, as long as the parties take all necessary

  steps to protect and maintain the confidentiality of any such Designated QUALCOMM

  Material.

  IX.    PROSECUTION AND DEVELOPMENT BAR

         40.     Unless otherwise permitted in writing between Producing Party and Receiving

  Party, any individual who personally receives, other than on behalf of Producing Party, any

  material designated “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

  CODE” shall not participate in amending or drafting patent specifications or claims before a

  Patent Office of any patent or patent application related to the information disclosed in the



                                           Page 27 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 28 of 33 PageID #: 3933




  Designated QUALCOMM Material, from the time of receipt of such material through the date

  the individual person(s) cease to have access to materials designated “QUALCOMM –

  OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’

  EYES ONLY – CONFIDENTIAL SOURCE CODE,” as well as any materials that contain or

  disclose Designated QUALCOMM Material. This provision shall not apply to post-grant

  proceedings, including without limitation reexamination, covered business method (CBM),

  inter partes review (IPR) post grant review (PGR) or opposition proceedings.

         41.     Unless otherwise permitted in writing between Non-Party QUALCOMM and

  Receiving Party, any Outside Consultant retained on behalf of Receiving Party who is to be

  given access to Non-Party QUALCOMM’s documents, Source Code, or Chip-Level

  Schematics designated as “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or

  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE

  CODE” must agree in writing, using the form in Exhibit B, not to perform hardware or software

  development work or product development work directly or indirectly intended for commercial

  purposes related to the information disclosed in the Designated QUALCOMM Material, which

  is not publicly known, from the time of first receipt of such material through the date the expert

  consultant ceases to have access to any material designated “QUALCOMM – OUTSIDE

  ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY

  – CONFIDENTIAL SOURCE CODE,” as well as any materials that contain or disclose

  Designated QUALCOMM Material.

  X.     DESIGNATED QUALCOMM MATERIAL SUBPOENAED OR ORDERED

  PRODUCED IN OTHER LITIGATION

         42.     If a Receiving Party is served with a subpoena or a court order that would

  compel disclosure of any information, documents or things designated in this action as

                                           Page 28 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 29 of 33 PageID #: 3934




  “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM –OUTSIDE

  ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE,” Receiving Party must

  notify the Producing Party and Non-Party QUALCOMM of such information, documents or

  things, in writing (by fax and email) promptly, and in no event more than ten (10) calendar days

  after receiving the subpoena or order. Such notification must include a copy of the subpoena or

  order. Receiving Party also must immediately inform, in writing, the party who caused the

  subpoena or order to issue that some or all of the material covered by the subpoena or order is

  subject to this Supplemental Protective Order and the Protective Order. In addition, the

  Receiving Party must provide a copy of this Supplemental Protective Order and the Protective

  Order promptly to the party in the other action that caused the subpoena or order to issue. The

  purpose of imposing these duties is to alert the interested parties to the existence of this

  Supplemental Protective Order and the Protective Order, and to afford the Party whose

  Designated QUALCOMM Material in this case, is at issue in the other case, an opportunity to

  try to protect its confidentiality interests in the court from which the subpoena or order issued.

  Producing Party shall bear the burdens and the expenses of seeking protection in that court of

  its Designated QUALCOMM Material. Nothing in these provisions should be construed as

  authorizing or encouraging any Receiving Party in this action to disobey a lawful directive from

  another court.

  XI. UNAUTHORIZED DISCLOSURE OF DESIGNATED QUALCOMM
  MATERIAL

         43.       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

  Designated QUALCOMM Material to any person or in any circumstance not authorized under

  this Order, the Receiving Party must immediately (a) notify in writing Producing Party and Non-

  Party QUALCOMM of the unauthorized disclosures, (b) use its best efforts to retrieve all


                                            Page 29 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 30 of 33 PageID #: 3935




  copies of the Designated QUALCOMM Material, (c) inform the person or persons to whom

  unauthorized disclosures were made of all the terms of this Order, and (d) request such person

  or persons to execute the “Acknowledgment and Agreement to Be Bound By Supplemental

  Protective Order Governing Confidential Information of Non-Party Qualcomm In This Case”

  that is attached hereto as Exhibit A. Nothing in these provisions should be construed as limiting

  any Producing Party’s rights to seek remedies for a violation of this Supplemental Protective

  Order.

  XII.       DURATION

             44.     Even after the termination of this action, the confidentiality obligations imposed

  by this Supplemental Protective Order shall remain in effect following the termination of this

  action, or until Non-Party QUALCOMM agrees otherwise in writing or a court order otherwise

  directs.

  XIII. FINAL DISPOSITION

             45.   Unless otherwise ordered or agreed in writing by Producing Party, within sixty (60)

  days of the termination of all of this action, whether through settlement or final judgment

  (including any and all appeals therefrom), each Receiving Party, including Outside Counsel for

  each Receiving Party, will destroy all Designated QUALCOMM Material produced by Non-

  Party QUALCOMM or any other Party in this action and will destroy or redact any such

  Designated QUALCOMM Material included in work product, pleadings, motion papers, legal

  memoranda, correspondence, trial transcripts and trial exhibits admitted into evidence

  (“derivations”) and all copies thereof, with the exception of copies stored on back-up tapes or

  other disaster recovery media. Within sixty (60) days of the date of settlement or final judgment,

  each Receiving Party shall serve Non-Party QUALCOMM with a certification stating that it,

  including its Outside Counsel, has complied with its obligations under this paragraph. With

                                               Page 30 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 31 of 33 PageID #: 3936



   .
  respect to any copy of Designated QUALCOMM Material or derivation thereof that remains on

  back-up tapes and other disaster storage media of an Authorized Reviewer(s), neither the

  Authorized Reviewer(s) nor its consultants, experts, counsel or other party acting on its behalf

  shall make copies of any such information available to any person for any purpose other than

  backup or disaster recovery unless compelled by law and, in that event, only after thirty (30)

  days prior notice to Producing Party or such shorter period as required by court order, subpoena,

  or applicable law.


     So ORDERED and SIGNED this 10th day of September, 2019.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                           Page 31 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 32 of 33 PageID #: 3937



                                            EXHIBIT A

   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY SUPPLEMENTAL
   PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION OF NON-
                   PARTY QUALCOMM IN THIS CASE



        I,                                                    [print or type full name], state: My

 business address is                                                                       ;

        1.      My present employer is _                                                             ;

        2.      My present occupation or job description is                                          ;

        3.      I have been informed of and have reviewed the Supplemental Protective Order

 Governing Discovery from Non-Party QUALCOMM in this case (the “Supplemental Protective

 Order”) entered in this case, and understand and agree to abide by its terms. I agree to keep

 confidential all information provided to me in the matter of Maxell Ltd. v. Apple Inc., Case No.

 5:19-cv-00036-RWS in the United States District Court, Eastern District of Texas in accordance

 with the restrictions in the Supplemental Protective Order, and to be subject to the authority of

 that Court in the event of any violation or dispute related to the Supplemental Protective Order.

        4.      I state under penalty of perjury under the laws of the United States of America

 that the foregoing is true and correct.


                                              [Signature]
 Executed On
                                              [Printed Name]




                                           Page 32 of 33
Case 5:19-cv-00036-RWS Document 77 Filed 09/10/19 Page 33 of 33 PageID #: 3938



                                           EXHIBIT B

  CERTIFICATION OF CONSULTANT RE SUPPLEMENTAL PROTECTIVE ORDER
  GOVERNING CONFIDENTIAL INFORMATION OF NON-PARTY QUALCOMM IN
                            THIS CASE

        I,                                                  [print or type full name], of

                                                  am not an employee of the Party who retained

 me or of a competitor of any Party or Non-Party QUALCOMM and will not use any

 information, documents, or things that are subject to the Supplemental Protective Order

 Governing Discovery From Non-Party QUALCOMM in Maxell Ltd. v. Apple Inc., Case No.

 5:19-cv-00036-RWS in the United States District Court, Eastern District of Texas, for any

 purpose other than this litigation. I agree not to perform hardware or software development work

 or product development work intended for commercial purposes related to the information

 disclosed in the Designated QUALCOMM Material, from the time of receipt of such material

 through and including the date that I cease to have access to any material designated

 “QUALCOMM – OUTSIDE ATTORNEYS’ EYES ONLY” or “QUALCOMM – OUTSIDE

 ATTORNEYS’ EYES ONLY – CONFIDENTIAL SOURCE CODE.”

        I state under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.


                                              [Signature]
 Executed On
                                              [Printed Name]




                                           Page 33 of 33
